NOTE: This order is nonprecedential.

ﬁt‘lniteb étates (ﬂiuurt of appeals
for the erheral Qllircuit

MONDIS TECHNOLOGY LTD.,
Plaintiff-Cross Appellant,

V.

HON HAI PRECISION INDUSTRY CO., LTD.,
ALSO KNOWN AS FOXCONN INNOLUX DISPLAY
CORR, LITE—0N TECHNOLOGY CORR, LITE-ON

TRADING USA, INC., TPV TECHNOLOGY, LTD.,
TPV INTERNATIONAL (USA), INC., TPV ‘
ELECTRONICS (FUJIAN) CO. LTD., ENVISION
PERIPHERALS INC., TOP VICTORY
ELECTRONICS (FUJIAN) CO. LTD., AND TOP
VICTORY ELECTRONICS (TAIWAN) CO. LTD.,
Defendants,

AND

INNOLUX CORP. AND CHIMEI INNOLUX
CORPORATION, FORMERLY KNOWN AS
INNOLUX DISPLAY CORPORATION,
Defendants-Appellants.

2012-1004, -1030

Appeals from the United States District Court for the
Eastern District of Texas in consolidated case nos. 07-CV—

0565 and 08-CV—0478, Judge T. John Ward.

 

MONDIS TECH V. HON HAI PRECISION 2

ON MOTION

ORDER

The appellants move for an extension of time, until
February 6, 2012, to ﬁle their opening brief. The cross—
appellant opposes.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

FOR THE COURT
 U 8  ls/ Jan Horbaly
Date Jan Horbaly
Clerk

cc: Martin J. Black, Esq.
James P. Brogan, Esq.

38
m Ft‘il’mmoa

THE FE E ALCIRCUH’

DEC 082011

JAN HDRBALY
CLERK